Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/21 has been entered.
 Receipt of amendment and response dated 10/13/20 is acknowledged.
Claims 2-4, 6-7, 9 and 22 have been canceled.
Claims 1, 5, 8, 10-22 and 23 are pending in the instant application.

In response to the amendment, the following new rejection has been applied to the pending claims and replaces all of the previous rejections:
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8, 10-22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 3511914 to Wolkoff and in view of Kristofersson, US 2007/0048369 to Foreman, and US 2009/0004248 to Bunick et al.
Instant claim 1 is directed to a lozenge comprising micronized benzocaine having a mass median particle size of 7 microns to 18 microns, at least one dissolution enhancer and wherein the dissolution enhancer is PEG; and one or more excipients. 
Wolkoff teaches a throat lozenges, for throat soothing,  that is pleasingly flavored and capable of dissolving slowly in the mouth comprising polyethylene glycol having a molecular weight range of 4000 to 6000 (abstract, col. 2, l 30-33, and example 1). Example 1 formulation further includes confectioners’ sugar, saccharin (meets the instant sweetener of claim 13), magnesium stearate (instant claims 16 and 17), flavor (instant claim 14) and PEG 6000 (claim 5). Formulation I includes 2 mg benzocaine (instant claim 8). While Wolkoff teaches 1400 mg of PEG, Kristofferson also teaches oral lozenges comprising benzocaine and the composition in table 3 includes a ratio of 200 (xylitol):200 (PEG 6000):4 (benzocaine). The compositions of Kristofersson and Wolkoff are analogous in that both teach oral benzocaine lozenges. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the teachings of Wolkoff to optimize the amounts of PEG in the benzocaine composition so as to choose a desired low or high amounts depending on the desired rate of dissolution because Kristofersson also teaches PEG for its friction reducing effect (disintegrant) and Wolkoff desires the compound for providing disintegration.
Wolkoff lacks the instant micronized benzocaine, specific flavor agents of instant claim 15, instant film forming coating agent.
Foreman teaches mucosal delivery composition for delivering actives agents such as benzocaine, so as to provide a controlled release of the active agent (abstract, 0023), and teaches benzocaine (abstract and examples). Foreman further teaches that the composition includes flavor agents such as those of instant claim 15 {0027}. Example 3 of Foreman teaches that the tablet includes 15 mg micronized benzocaine. 
Bunick teaches a disintegrative tablet portion and a hard candy portion, wherein: (i) the disintegrative tablet portion comprises at least one pharmaceutically active agent, and (ii) the hard candy portion covers at least 20%of the surface of the disintegrative tablet portion, and wherein the disintegration time of the hard candy portion is at least ten times longer than the disintegration time of the disintegrative tablet portion (abstract).  The disintegrative tablet comprises one or more active agents and optionally includes one or more compressible excipients, water-swellable excipients, effervescent couples, and other ingredients [0008], and the disintegrative tablet portion is designed to dissolve in the mouth when placed on the tongue in less than about 60 seconds, 45 seconds, or less than 15 second [0011]. The disintegrative tablet portion includes compressible excipients that include the claimed xylitol [0012]. The hard candy portion is a sugar glass hard candy and includes sugars such as sucrose, isomalt, dextrose etc [0029]. The active agents include benzocaine [0043]. The hard candy portion further include edible materials such as polyethylene glycol [0060]. Bunick further teaches that the hard candy includes active agent such as benzocaine [0066 and 0072]. Example 9 teaches 10% benzocaine and 2.5% polyethylene oxide. Further, Bunick teaches that the active agents has an average particle size of 1 to 300 microns [0051].
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the teachings of Wolkoff by substituting benzocaine with micronized benzocaine because one skilled in the art would have readily understood from the teachings of Foreman that micronized benzocaine formulations provide a controlled release to the mucosal surfaces, as suggested by Foreman [0023], and Bunick teaches that the lozenge candy compositions comprising micronized active agents, such as benzocaine, and polyethylene oxide, for providing a fast disintegrating tablet. Bunick also teaches that the disintegrative portion of the tablet further includes excipient microparticles for providing a fast disintegrating tablets that dissolves within less than about 60 seconds, less than 15 seconds etc [0011].
Accordingly, it would have been obvious for one skilled in the art to choose the desired sizes of benzocaine in the composition of Wolkoff depending on the rate of dissolution and the availability of the active locally. A skilled artisan would have employed benzocaine composition of Wolkoff for treating sore throat as suggested by Bunick [0043). 
While the prior art does not particularly exemplify the claimed size range of 7 to 18 microns of benzocaine, Bunick suggests fast disintegrating lozenge compositions comprising benzocaine (as fast as 15-60 seconds) and suggest 1-300 microns. Thus, a skilled artisan would have expected fast disintegration over the range of micron sizes i.e., 1-300 microns. Hence, a skilled artisan would have been able to choose an optimal size of benzocaine microparticles and still expect to provide fast disintegration of active agent i.e., with micronized benzocaine.

Claim 21 recites process limitations and "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In any event, Bunick teaches that the lozenge composition is prepared by compression. Thus, it would have been obvious for one of an ordinary skill in the art to prepare the composition of Wolkoff by direct compression method and expect to provide a fast disintegrating tablet.
Instant claim 1 recites dissolution enhancer is PEG, which was previously recited in claimed 3. As explained in the rejections above, Wolkoff PEG 6000 in a lozenge comprising benzocaine. Accordingly, the reference teaches the claimed compound, PEG. Even though the reference does not PEG as a dissolution enhancer, instant claim 5, depending on claim 1, requires PEG 6000. 


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 3511914 to Wolkoff and in view of Kristofersson, US 2007/0048369 to Foreman, and US 2009/0004248 to Bunick et al., as applied to claims 1, 5, 8, 10-22 and 23 above, and further in view of US 2016/0095818 to Hugerth et al.
Wolkoff, Kristofersson, Bunick and Foreman fail to teach the instant film coating. Bunick teaches coating of the active agent containing disintegrating layers are coated with a film forming polymers such as hydroxypropyl cellulose [0054]. However, Bunick does not teach coating benzocaine containing compositions and instead only exemplifies dextromethorphan (example 1 [0074-0077]).   
In this regard, Hugerth teaches solid pharmaceutical compositions comprising at least one pharmaceutical active and film coating the composition, wherein the composition can be in the form of lozenges [0002] and for reducing the organoleptically disturbing sensations [0001]. Hugerth teaches taste mask coating with polymers such as hydroxypropyl methyl cellulose (HPMC) [0009; 0068] and further teaches active agents such as benzocaine [0043, claim 30 and 43]. In one embodiment, Hugerth teaches active agents, benzocaine and chlorhexidine, which is film coated (claim 43). Example 2 of Hugerth teaches film coated benzocaine formulation. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to film coat the lozenge composition of Wolkoff (modified with the teachings of Kristofersson, Bunick and Foremen) with cellulose polymers such as HPMC, so as to arrive at the instant claim, with an expectation to reduce the organoleptically disturbing sensations such as irritation, burning, astringent etc. (0024) by providing a taste masking effect. 
Response to Arguments
Applicant's arguments filed 05/06/21 have been fully considered but they are not persuasive.
Applicants argue that instant claims have been amended to recite benzocaine microparticles of 7-18 microns, which is not taught by Campbell because the reference generally teaches less than 1mm. It is argued that instant example 3 provides unexpectedly faster dissolution with a particle size of 7 microns as compared to 3 microns or 207 microns. Applicants’ arguments are not found persuasive because firstly, the present rejection does not rely on the teachings of Campbell. The present rejection relies on new reference, US 2009/0004248 to Bunick et al. Bunick teaches disintegration in less than 15 sec and exemplifies compositions with PEG and benzocaine. Hence, a skilled artisan would have been able to choose an optimal size of benzocaine microparticles and still expect to provide fast disintegration of active agent i.e., with micronized benzocaine. The fast disintegration times argued from the example compositions include PEG 400 whereas none of the instant claims recite PEG 400. While instant claim 5 recited a PEG range of 4000-6000, Wolkoff teaches PEG 6000 in a lozenge comprising benzocaine. Accordingly, if Applicants argue that the prior art does not provide the argued disintegration, then the fast disintegration results of example 3 are not commensurate with the scope of instant claims at least with respect to PEG. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness  must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Applicants argue that the rejections of claims 18-20 is traversed because Hugerth does not remedy the teachings of US 3511914 to Wolkoff and in view of Kristofersson, US 2007/0048369 to Foreman and US 8569375 to Campbell. However, as explained the present rejection now lies on an additional new reference, US 2009/0004248 to Bunick et al. Applicants’ arguments regarding the unexpected results and the teachings of US 3511914 to Wolkoff and in view of Kristofersson, US 2007/0048369 to Foreman have been addressed above. Applicants have not argued the merits of Hugerth reference. Hence, the rejection of claims 18-20 (now US 2009/0004248 to Bunick et al) has been maintained. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611